Exhibit 10.4

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT dated this 30th day of October,
2013 (this “Third Amendment”), by and between MTR Gaming Group, Inc., a Delaware
corporation (“MTR”), and Joseph L. Billhimer, an adult individual (the
“Executive”) (collectively the “Parties”).

 

WHEREAS, MTR and the Executive entered into an Employment Agreement (the
“Employment Agreement”) on or about March 30, 2011, as amended on December 2,
2011 (the “First Amendment”) and on May 27, 2013 (the “Second Amendment” and,
together with the First Amendment and the Employment Agreement, the “Agreement”)
securing the employment of Executive as Acting President and Chief Operating
Officer of MTR; and

 

WHEREAS, the Parties have determined to amend the Agreement to provide that the
Executive may terminate for Good Reason prior to a Change in Control and to
clarify the application of the Second Amendment to the Agreement;

 

NOW, THEREFORE, BE IT RESOLVED, the Parties hereby agree to enter into this
Third Amendment, amending the Agreement as follows, as approved by, the
Compensation Committee of the Board of Directors of MTR:

 

1.     Section 4 of the Agreement is amended and restated in its entirety to
read as follows:

 

Effective as of September 8, 2013, Executive shall serve, pursuant to the terms
of this Agreement, as the Company’s President and Chief Operating Officer, and
shall have such authority and perform such duties as are commensurate with such
position and as reasonably assigned by the Company and consistent with such
position.  In addition, Executive shall hold such other office(s) with the
Company (or any affiliates of the Company) to which he may be elected, appointed
or assigned from time to time, and shall discharge the duties related to such
offices.  Executive shall devote all of his business time, energy and skill to
the business and affairs of the Company and its affiliates and to the promotion
of the Company’s interests.  Executive shall report directly to and shall be
subject to the direction of the Board of Directors of the Company.

 

2.     The first paragraph of Section 6(a) of the Agreement shall be revised to
read as follows:

 

(a)                                 Termination Without Cause:  Subject to
Section 6(f) hereof, in the event that the Company terminates Executive’s
employment hereunder without Cause, or Executive terminates his employment with
Good Reason (as defined in Section 6(e)), during the Agreement Term (which, for
the avoidance of doubt, shall not include Executive’s death or Disability (as
defined below)), then, in addition to the Accrued Rights, Executive shall be
entitled to receive the following severance payments and benefits (the
“Severance Payments”):

 

3.     The Parties agree that, for purposes of clarification, the reference to
subsection (e) (and the language regarding a Change in Control bonus) in the
Second Amendment is a reference to

 

--------------------------------------------------------------------------------


 

Section 6(e) of the Agreement and that Section 5(e) from the original Agreement
remains in effect.

 

4.     The Parties agree that other than the specific sections described above,
all other terms of the Agreement remain in full force and are specifically
incorporated herein by reference.

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment, or
caused it to be executed, on the date indicated above.

 

/s/ Joseph Billhimer

 

/s/ Steven M. Billick

JOSEPH BILLHIMER

 

STEVEN M. BILLICK

 

 

AS, CHAIRMAN OF THE BOARD

 

 

MTR GAMING GROUP, INC.

 

--------------------------------------------------------------------------------